DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed May 20, 2021 have been fully considered but they are not persuasive. 	Regarding Claim 23, applicant argues that Tasaki teaches away from the use of thermoplastic resins.  However, Tasaki does not explicitly refers to specific resins and does not teach that all thermosplastic resins have the drawback.   	Regarding Claim 24, applicant states that the roughness range has a benefit but does not show criticality and unexpected results and thus is rejected below.

Status of the Claims
Claims 2-3, 11, 13 and 15-16 are canceled.  Claims 23-24 are added.  No new matter.  Claims 1, 4-10, 12, 14 and 17-24 are present for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 4-6, 9-10, 12, 14, 17-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imai (US 2013/0001632) in view of Sato (US 2012/0161621) in view of Yen (US 2013/0062592) in view of Tasaki (US 2013/0011617) in further view of Kumura (US 2010/0289048).
Claim 1, Imai discloses (Fig. 10A) a light-emitting device (1, LED package, Para [0136]) comprising: 	a base (20/21/23A/23B/22A/22B/4C, resin film/adhesive/filled portions/pair of wiring patterns/sealing resin, hereinafter “base”,  Para [0054], [0136]); 	a light-emitting element (3, LED chip, Para [0136]) disposed on the base (3 is on base); and 	a light-transmissive member (unlabeled molding resin, where resin imparts directionality to light emitted, hereinafter “light resin”, Para [0070], [0136]) covering the light-emitting element (light resin covers 3), and an upper surface of the base includes second projections (under broadest reasonable interpretation (BRI) upper surface of 4Cs of base are considered projections, hereinafter “second” ), 	wherein the base (base) comprises: 	at least one lead electrode (22A/22B, wiring patterns, Para [0053]); and 	a light-shielding member (4C, sealing resin which is used for reflecting light, Para [0136]) holding the at least one lead electrode (4Cs hold sides of 22A/22B), 	wherein the base has an upward-opening depressed portion (4C with 22A/22B/23A/23B of base create an upward-opening depressed portion, hereinafter “depression”), the light-shielding member constituting side walls surrounding the upward-opening depressed portion (sidewalls of 4C surround depression), 	wherein the light-emitting element is disposed in the upward-opening depressed portion (3 is depression), 	wherein an uppermost surface of the light-shielding member constituting the side walls surrounding the upward-opening depressed portion includes the second projections (uppermost surfaces of 4Cs are second), 
Imai does not explicitly disclose wherein an upper surface of the light-transmissive member includes first projections; wherein the light-transmissive member comprises particles of at least one light- transmissive first filler provided in a single layer of material that directly contacts the light- emitting element, the particles of the at least one light-transmissive first filler having refractive indices smaller than a refractive index of a matrix of the light-transmissive member, wherein a part of the particles of the at least one light-transmissive first filler is exposed from the matrix of the light-transmissive member on the upper surface of the light-transmissive member, wherein the light-transmissive member further comprises particles of a wavelength conversion substance converting light from the light-emitting element into light having a different wavelength, wherein the particles of the wavelength conversion substance are not exposed from the matrix of the light-transmissive member, wherein the light-shielding member comprises: a resin matrix; and particles of a second filler, wherein a part of the particles of the second filler is exposed from the matrix of the light- shielding member on the uppermost surface of the light-shielding member, and wherein the second projections on the uppermost surface of the light-shielding member are caused by the particles of the second filler.	However, Sato discloses (Fig. 1B) a light-transmissive member (30, sealing member, Para [0017]) wherein an upper surface of the light-transmissive member includes first projections (upper surface of 30 protrusions);	wherein the light-transmissive member comprises (30 has 40 inside) particles of at least one light- transmissive first filler (40, filler particle, Para [0017]) provided in a single layer of material that directly contacts the light- emitting element (40 directly contacts 20b as seen in Fig. 1B), wherein a part 40 may be exposed from 30, Para [0022]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the light-transmissive member of Sato as it results in a light scattering surface with reduce surface floss (Sato, Para [0014]). 	Furthermore, Sato discloses the difference between 30 and 40 is 0.1 or less (Para [0023]).	Therefore it would have been obvious to one of ordinary skill before the effective filing date to vary, through routine experimentation, the result effective variable of refractive index difference (result effective at least insofar as the difference affects the luminosity of the device (Para [0023])) in order to optimize the functionality of the device  (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP §2144.05).  Further, the specification contains no disclosure of either the critical nature of the claimed index difference or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimension is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
However, Yen discloses (Figs. 1-2) wherein a light-transmissive member (42, wavelength conversion layer, Para [0019]) further comprises particles of a wavelength conversion substance (50, wavelength conversion particles, Para [0020]) converting light from the light-emitting element into light having a different wavelength (42 converts light into different wavelength, Para [0019]), and wherein the particles of the wavelength conversion substance are not exposed (Fig. 2, 50 are not exposed from 48) from the matrix (48, base material of 42, Para [0020]) of the light-transmissive member (42).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the wavelength conversion particles of Yen as it can help convert to preferential light 10, silicone resin reflective substrate, corresponding to 4C of Imai) comprises: 	a resin matrix; (10 has a silicone resin, Para [0096]) and particles of a second filler (12a, white inorganic filler powder, Para [0076]), wherein a part of the particles of the second filler is exposed from the matrix of the light-shielding member on an upper surface of the light-shielding member (12a is exposed to air from surface of silicone resin, Para [0026]), and wherein the projections on the upper surface of the light-shielding member are caused by the particles of the second filler (11 is a projection caused by fillers 12a).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to utilize the silicone resin substrate of Tasaki as a replacement to the Imai’s sidewall base as it has good heat and light resistance and can prevent yellowing and degradation (Tasaki Para [0008] – [0009]).	Furthermore, Kumura discloses (Figs. 3 and 6) injecting particles into an uppermost surface of a resin where they would form protrusions (solid transparent resin 7 protrudes from uppermost surface of sealing resin 3, Para [0032]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the protruding particles of Kumura to the light-shielding member of Tasaki as it can result in large light output efficiency (Kumura, Para [0032]).	Claim 4, Imai in view of Sato, Yen, Tasaki and Kumura disclose the light-emitting device according to claim 1.	Imai in view of Sato, Yen, Tasaki and Kumura does not explicitly disclose wherein a difference in refractive indices between the at least one light-transmissive first filler and the matrix of the light-transmissive member is equal to or more than 0.03.	However, Sato discloses the difference between 30 and 40 is 0.1 or less (Para [0023]).Claim 5, Imai in view of Sato, Yen, Tasaki and Kumura disclose the light-emitting device according to claim 1, wherein at least one light-transmissive resin is used for the matrix of the light- transmissive member (Sato, 30 may be epoxy resin, Para [0023]) and a matrix of the light-shielding member (Tasaki, 10 has a silicone resin, Para [0096])	Claim 6, Imai in view of Sato, Yen, Tasaki and Kumura disclose the light-emitting device according to claim 1.	Sato discloses (Fig. 1B) wherein the first projections on the upper surface of the light-transmissive member are caused by the particles of the at least one light-transmissive first filler (projections of upper surface 35 of 30 are caused by 40 as seen in Fig. 1B).	Claim 9, Imai in view of Sato, Yen, Tasaki and Kumura disclose the light-emitting device according to claim 1.	Sato discloses (Fig. 1B) wherein the at least one light-transmissive first filler comprises SiO2 (40 may be silica, Para [0023]).	Claim 10, Imai in view of Sato, Yen, Tasaki and Kumura disclose the light-emitting device according to claim 1.30 may be epoxy resin, Para [0023]).	Claim 12, Imai in view of Sato, Yen, Tasaki and Kumura disclose the light-emitting device according to claim 1.	Imai discloses (Fig. 10A) wherein the base has an upward-opening depressed portion having an inner lateral surface (depression of base has inner lateral surface), wherein the light-emitting element is disposed in the upward-opening depressed portion (3 is disposed in depression).	Imai does not explicitly disclose and wherein the inner lateral surface of the upward-opening depressed portion has a reflectance of equal to or more than 70% in a wavelength range of light emitted from the light- emitting element.	However, Tasaki discloses (Fig. 1) wherein a titanium-oxide silicone resin substrate (10 corresponding to 1a of Nagai) has a reflectance that exceeds 80% (Para [0153]).	Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the silicone resin substrate of Tasaki as a replacement to the Nagai’s sidewall base as it has good heat and light resistance and can prevent yellowing and degradation (Tasaki Para [0008] – [0009]).	Claim 14, Imai in view of Sato, Yen, Tasaki and Kumura disclose the light-emitting device according to claim 1.	Imai in view of Sato, Yen, Tasaki and Kumura does not explicitly disclose wherein the second projections on the upper surface of the light-shielding member have an arithmetic mean roughness Ra defined in JIS B 0601:2013 in a range of about 0.090 µm to 0.210 µm.	However, Tasaki discloses the roughness of silicone resin shield (i.e. 10 in Fig. 1) is the range of nm to µm (Para [0048]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing Claim 17, Imai in view of Sato, Yen, Tasaki and Kumura disclose the light-emitting device according to claim 1, wherein the resin matrix of the light-shielding member (10 has a silicone resin, Tasaki, Para [0096]) and is a thermoplastic resin or a thermosetting resin (Sato, silicone resin is thermosetting, Para [0032]).	Claim 18, Imai in view of Sato, Yen, Tasaki and Kumura disclose the light-emitting device according to claim 1.	Tasaki discloses wherein the second filler comprises a light-reflective substance or a light-absorptive substance (12a is titanium oxide, Para [0097]) which is light-reflective substance (see material list of Claim 19 below).	Claim 19, Imai in view of Sato, Yen, Tasaki and Kumura disclose the light-emitting device according to claim 1.	Tasaki discloses wherein the second filler comprises a light-reflective substance, and wherein the light-reflective substance is TiO2, Al2O3, ZrO2, or MgO (12a is titanium oxide, Para [0097]).	Claim 22, Imai in view of Sato, Yen, Tasaki and Kumura disclose the light-emitting device according to claim 1.	Tasaki discloses wherein the second filler has a grain diameter in a range of 0.1 µm to 0.5 µm 12a has diameter of 0.1 µm to 10 µm, Para [0141]).	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imai (US 2013/0001632) in view of Sato (US 2012/0161621) in view of Yen (US 2013/0062592) in view of Tasaki (US 2013/0011617) in view of Kumura (US 2010/0289048) in further view of Nagai (US 2004/0241894).
Claim 7, Imai in view of Sato, Yen, Tasaki and Kumura discloses the light-emitting device according to claim 6.	Sato discloses wherein the at least one light-transmissive first filler has a grain diameter in a range of 0.5 µm to 10 µm (40 have average diameter of 7 µm, Para [0035]).	Imai in view of Sato, Yen, Tasaki and Kumura does not explicitly disclose the grain diameter was determined by an air permeability method or Fisher-SubSieve-Sizers-No.	However, Nagai discloses determining light-scattering material particle diameter by SubSieve-sizer (Para [0086]).	Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to apply SubSieve to measure the diameter as it is a fundamental measuring method (Nagai, Para [0086]).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imai (US 2013/0001632) in view of Sato (US 2012/0161621) in view of Yen (US 2013/0062592) in view of Tasaki (US 2013/0011617) in view of Kumura (US 2010/0289048) in further view of Yen (US 2010/0283065), hereinafter “Yen 2”.
Claim 8, Imai in view of Sato, Yen, Tasaki and Kumura discloses the light-emitting device according to claim 1.	Imai in view of Sato, Yen, Tasaki and Kumura does not explicitly disclose wherein the upper surface of the light-transmissive member has an arithmetic mean roughness Ra defined in JIS B 0601:2013 in a range of 0.095 µm to 0.220 µm.660, lens, Para [0024]) used as a light transmissive member with an upper surface (670, jagged surface, Para [0024]) with a roughness structure between 0.1 µm and 50 µm (Para [0024]). 	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to vary, through routine experimentation, the result effective variable of roughness (result effective at least insofar as the roughness affects the diffusion and reflective characteristics of the light-transmissive member) in order to optimize the functionality of the device (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP §2144.05).  Further, the specification contains no disclosure of either the critical nature of the claimed roughness or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimension is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).	Claims 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imai (US 2013/0001632) in view of Sato (US 2012/0161621) in view of Yen (US 2013/0062592) in view of Tasaki (US 2013/0011617) in view of Kumura (US 2010/0289048) in further view of Tamaki (US 2017/0054062).	Claim 20, Imai in view of Sato, Yen, Tasaki and Kumura disclose the light-emitting device according to claim 1. 	Imai in view of Sato, Yen, Tasaki and Kumura does not explicitly disclose wherein the second filler comprises a light-absorptive substance, and wherein the light-absorptive substance is a black pigment.
However, Tamaki discloses (Fig. 1C) a light-shielding member (2, light blocking member, Para [0048]) which consists of light-absorbing material that may be black pigment (Para [0049] – 0057]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing Claim 21, Imai in view of Sato, Yen, Tasaki and Kumura disclose the light-emitting device according to claim 1.	Imai in view of Sato, Yen, Tasaki and Kumura does not explicitly disclose wherein the second filler comprises a light-absorptive substance, and wherein the light-absorptive substance is a carbon black or a graphite.	However, Tamaki discloses (Fig. 1C) a light-shielding member (2, light blocking member, Para [0048]) which consists of light-absorbing material that may be carbon black or a graphite (Para [0049] – 0057]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teachings of Tamaki, including the specific material of the light-blocking material to the teachings of Imai in view of Sato, Yen, Tasaki and Kumura.	The motivation to do so is that the combination yields the predictable results of allowing for the selection of a known material based on its suitability for the intended use as a light-absorbing material for use in a light-shielding member.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also MPEP 2144.07.
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imai (US 2013/0001632) in view of Sato (US 2012/0161621) in view of Yen (US 2013/0062592) in view of Tasaki (US 2013/0011617) in view of Kumura (US 2010/0289048) in further view of Abe (US 2015/0028373).Claim 23, Imai in view of Sato, Yen, Tasaki and Kumura disclose the light-emitting device according to claim 1. 	Imai in view of Sato, Yen, Tasaki and Kumura does not explicitly disclose wherein the resin matrix of the light-shielding member is a thermoplastic resin.	However, Abe discloses a base material of a molded body 50 may be a thermoplastic resin (Para [0087] – [0090]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teachings of Abe, including the specific material of the resin matrix to the teachings of Imai in view of Sato, Yen, Tasaki and Kumura.	The motivation to do so is that the combination yields the predictable results of allowing for the selection of a known material based on its suitability for the intended use as base material for a molded body.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also MPEP 2144.07.
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imai (US 2013/0001632) in view of Sato (US 2012/0161621) in view of Yen (US 2013/0062592) in view of Tasaki (US 2013/0011617) in view of Kumura (US 2010/0289048) in view of Nagai (US 2004/0241894) in view of Yen (US 2010/0283065), hereinafter “Yen 2” in further view of Abe (US 2015/0028373).	Claim 24, Imai in view of Sato, Yen, Tasaki and Kumura disclose the light-emitting device according to claim 1.	Sato discloses (Fig. 1B) wherein the first projections on the upper surface of the light-transmissive member are caused by the particles of the at least one light-transmissive first filler (upper surface projections of 30 are caused by particles 40), wherein the at least one light-transmissive first filler has a grain diameter in a range of 0.5 µm to 10 µm (40 have average diameter of 7 µm, Para [0035])..
Furthermore, Yen 2 discloses (Fig. 6D) an epoxy (660, lens, Para [0024]) used as a light transmissive member with an upper surface (670, jagged surface, Para [0024]) with a roughness structure between 0.1 µm and 50 µm (Para [0024]). 	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to vary, through routine experimentation, the result effective variable of roughness (result effective at least insofar as the roughness affects the diffusion and reflective characteristics of the light-transmissive member) in order to optimize the functionality of the device (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP §2144.05).  Further, the specification contains no disclosure of either the critical nature of the claimed roughness or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimension is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
10 in Fig. 1) is the range of nm to µm (Para [0048]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to vary, through routine experimentation, the result effective variable of roughness (result effective at least insofar as the roughness affects the diffusion and reflective characteristics of the light-transmissive member) in order to optimize the functionality of the device (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP §2144.05).  Further, the specification contains no disclosure of either the critical nature of the claimed roughness or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimension is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Furthermore, Abe discloses a base material of a molded body 50 may be a thermoplastic resin (Para [0087] – [0090]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teachings of Abe, including the specific material of the resin matrix to the teachings of Imai in view of Sato, Yen, Tasaki and Kumura.	The motivation to do so is that the combination yields the predictable results of allowing for the selection of a known material based on its suitability for the intended use as base material for a molded body.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also MPEP 2144.07.




Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227.  The examiner can normally be reached on Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/G.G.R/ Examiner, Art Unit 2819                                               
/STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819